DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 are objected to because of the following informalities:  In claim 1, line 5, “on an” should read –and an--.  In claim 1, line 6, “receptacles” should read –receptacle--.  In claim 4, line 4, “ith” should read –with--.  In claim 9, line 3, “and is secures” should read –and secures--.  In line 1 of each of claims 2-11, “Claim” should read –claim--.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coding elements” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coding elements” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 discloses the use of “coding elements”.  Neither .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 discloses the use of “coding elements”.  This term is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as an element for coding.  There is no corresponding structure described in the specification as performing the claimed function, thus rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 2,620,039 (Allen hereinafter).
With regard to claim 1, Allen discloses a fan impeller system, comprising: 
a rotor element (6), a multiplicity of fan impeller blades (10) and a multiplicity of adapter elements (11); 
the rotor element (6) has a multiplicity of receptacles (8) that are evenly distributed in its circumferential direction and an adapter element (11), from the multiplicity of adapter elements (11), can be arranged on each receptacle (8); 
a fan impeller blade (10), from the multiplicity of fan impeller blades (10), can be respectively arranged on an adapter element (11), the adapter element (11) is arranged between the respective fan impeller blade (10) and the respective receptacle (8) and the respective fan impeller blade (10) is connected to the rotor element (6) by the adapter element (11); 
the adapter elements (11), from the multiplicity of adapter elements (11), can be selected from a group of adapter element (11) types that differ at least in their shape and/or dimensions, and the fan impeller blades (10), from the multiplicity of fan impeller blades (10), can be selected from a group of fans impeller blade (10) types that differ at least in their shape and/or dimensions; 

With regard to claim 2, Allen discloses the system as set forth in claim 1, wherein the respective fan impeller blade (10) can be releasably secured to the rotor element (6) in a predetermined position and in a predetermined orientation by the adapter element (11), which can be arranged between the fan impeller blade (10) and the rotor element (6) (Fig. 3).
With regard to claim 3, Allen discloses the system as set forth in claim 1, wherein the fan blades (10), from the multiplicity of fan blades (10), are of the same fan blade (10) type, and the adapter element (11), from the multiplicity of adapter elements (11), are of the same adapter element (11) type.
With regard to claim 4, Allen discloses the system as set forth in claim 1,
wherein an adapter element (11) with a fan impeller blade (10) is respectively arranged on each of the receptacles (8) of the rotor element (6), 
or an adapter element (11) with a fan impeller blade (10) is respectively arranged on some of the receptacles (8) of the rotor element (6), 
and wherein the fan impeller blades (10) are evenly distributed over the circumferential direction of the rotor element (6) and are arranged thereon by at least the respective adapter element (11) (Fig. 1).
With regard to claim 5, Allen discloses the system as set forth in claim 1,
wherein the adapter elements (11) each have a blade side (12) facing the respective fan impeller blade (10) and a rotor side (13) facing the respective receptacle (8), 
and the blade side (12) corresponds to a mounting surface of the respective fan impeller blade (10) facing the respective adapter element (11) and the rotor side (12) corresponds to a mounting surface of the respective receptacle (8) facing the respective adapter element (11).
With regard to claim 6, insofar as claim 6 is enabled and definite, Allen discloses the system as set forth in claim 5, 
wherein first mutually corresponding coding elements are provided on the mounting surface of the respective fan impeller blade (10) and on the blade side (12) of the respective adapter element (11), 
wherein second mutually corresponding coding elements (9) are provided on the mounting surface of the respective receptacle (8) and on the rotor side (11) of the respective adapter element (11), 
and wherein the respective fan impeller blades (10) are arranged exclusively on the blade side (12) of the adapter element (11) by virtue of the first coding elements, and the adapter element (11) can be arranged with its rotor side (11) exclusively on the receptacle (8) by virtue of the second coding elements.
With regard to claim 8, Allen discloses the system as set forth in claim 1, 
further comprising a multiplicity of fastening elements (18, 19), wherein a fastening element (18, 19) is provided on each fan impeller blade (10) wherein the 
With regard to claim 9, Allen discloses the system as set forth in claim 8,
wherein the fastening element (18, 19) is formed by the respective receptacle (8) or the respective fan impeller blade and secures the respective adapter element (11) and the respective fan impeller blade (10) on the rotor element (6), 
or the fastening element (18, 19) is instantiated by the adapter element (11) and has at least one first sub-element (18) and at least one second sub-element (19), the first sub-element (18)18Attorney Docket No. 4191-000230-US secures the respective fan impeller blade (10) to the adapter element (11), and the second sub- element (19) secures the adapter element (11) to the receptacle (8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of USPAP 2004/0042903 (Huang hereinafter).
With regard to claim 7, Allen discloses the system as set forth in claim 5, wherein the blade side (12) of the adapter element (11) and a reference plane orthogonal to an axis of rotation of the rotor element form a first angle between them, and the rotor side (12) of the adapter element (11) and the reference plane form a second angle between them (Fig. 3).
Allen does not disclose wherein the first and/or the second angle differ between adapter element types, and an angle of attack of the respective fan impeller blade on the rotor element is established by the first and/or second angle.  Allen only discloses setting the blade at one angle (al though this angle can be set in the opposite direction, it is the same angle and produced with the same adapter element.
Huang teaches setting the angle of a blade using more than one adjusting member (40), the different adjusting members having different thicknesses when stacked allowing for different blade angles.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Allen by providing multiple adapter element types such that the first and/or the second angle differ between adapter element types, and an angle of attack of the respective fan impeller blade on the rotor element is established by the first and/or second angle as taught in Huang for the purposes of producing air flow rates of different strengths by adjusting the angles (paragraph [0031] of Huang).
With regard to claim 10, Allen discloses all of the limitations except for herein the fan impeller blades each have an insert element that is designed to be brought to bear on the respective adapter element and secure the respective fan impeller blade with the adapter element and/or the rotor element.
Huang teaches fan impeller blades (30) having an insert element (311) used to secure the respective fan impeller blade (30) with the adapter element (40) and/or the rotor element.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Allen by forming the fan impeller blades so that each have an insert element that is designed to be brought to bear on the respective adapter element and secure the respective fan impeller blade with the adapter element and/or the rotor element as taught in Huang for the purposes of eliminating the need for the nut of Allen, thereby reducing material cost and complexity.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of USPAP 2018/0274549 (Baer et al. hereinafter).
With regard to claim 11, Allen discloses all of the limitations except for an electric motor that drives the fan impeller about an axis of rotation and has a stator and a rotor, the rotor of the electric motor arranged in the rotor element of the fan impeller and/or formed integrally therewith.  The fan of Allen is intended for use with an internal combustion engine.
Baer et al. discloses a fan blade and fan blade connecting element wherein the fan is intended to be moved by an electric motor (paragraph [0003]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Allen by adapting it to be driven by an electric motor that drives the fan impeller about an axis of rotation and has a stator and a rotor, the rotor of the electric motor arranged in the rotor element of the fan impeller and/or formed integrally therewith as taught in Baer et al. for the purposes of being able to use the fan in an electric vehicle (as opposed to a vehicle with an internal combustion engine) to allow it to cool the batteries, or to move air through the heating and cooling vents, e.g.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745